(Slip Opinion)            Cite as: 552 U. S. ____ (2007)                              1

                                     Per Curiam

       NOTICE: This opinion is subject to formal revision before publication in the
       preliminary print of the United States Reports. Readers are requested to
       notify the Reporter of Decisions, Supreme Court of the United States, Wash
       ington, D. C. 20543, of any typographical or other formal errors, in order
       that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                     _________________

                                     No. 06–637
                                     _________________


     BOARD OF EDUCATION OF THE CITY SCHOOL 

        DISTRICT OF THE CITY OF NEW YORK, 

         PETITIONER v. TOM F., ON BEHALF OF

             GILBERT F., A MINOR CHILD

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE SECOND CIRCUIT

                                 [October 10, 2007] 


  PER CURIAM. 

  The judgment is affirmed by an equally divided Court. 

  JUSTICE KENNEDY took no part in the decision of this
case.